CONCURRING OPINION.
Since this partnership contract does not vest Dr. Sanderson with full equality with the other members thereof in the partnership assets and contains no provision for the distribution thereof on the dissolution of the partnership, it is extremely difficult to determine what the interest *Page 892 
of Dr. Sanderson's executrix is in these partnership assets; and any decision I might reach in the matter would be involved in grave doubt. I do not think she was entitled to a one-third interest therein, but my best judgment is — I am tempted to say my best guess is — that she is entitled to more than a one-sixth interest therein, arrived at by applying to these assets the provision of the contract setting forth what Dr. Sanderson should receive from the partnership income. But what that interest is, on this evidence, I am unable, with any confidence, to say.